Case 3:21-cv-09867-AET-TJB Document 161 Filed 07/02/21 Page 1 of 1 PagelD: 38

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
CHAMBERS OF U.S. COURTHOUSE
ANNE E. THOMPSON 402 E. STATE STREET
JUDGE ROOM 4000
TRENTON, NJ 08608
(609) 989-2123
LETTER ORDER

To: All Parties and Counsel
Re: Defense Distributed, et al. v. Gurbir Grewal (Civ. Nos. 19-4753, 21-9867)

July 1, 2021

Dear Parties and Counsel,

I am in receipt of Defendant’s letter requesting a status conference in this matter. (ECF
No. 45.) In light of the Fifth Circuit’s recent Order staying the transfer order of the District Court
for the Western District of Texas (see Defense Distributed v. Grewal, No. 21-50327 (5th Cir.
Apr. 23, 2021), Document No. 00515911277), I believe that a status conference is unnecessary at
this time. Upon further guidance from the Fifth Circuit, the Court will set a status conference as
appropriate.

Very truly yours,

(Ler Z2 2 Dovipsr

ANNE E. THOMPSON, U.S.D.J.
